DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 02/02/2022 regarding claims 1, 3, 5-12, 14, 16-20, 33 and 35-42 in the remarks are fully considered but moot in view of new ground(s) of rejection; however, examiner respectfully disagrees with applicant’s characterization of the previously applied prior art(s) John Wilson (US PG Pub. No. 2019/0115955) and NPL (Titled: “On Beam Indication”, by Samsung, 3GPP draft, R1-1717627). 

(A) 35 U.S.C. 103 rejection of claims 1-7, 9-18, 20, 33-40 (i.e. as being unpatentable over John Wilson (US PG Pub. No. 2019/0115955) in view of NPL (“On Beam Indication” by Samsung, 3GPP draft, R1-1717627).
(i)	Applicant argues that in claim 1, the QCL reference for an active TCI state is updated via a MAC-CE message directly, without involving any DCI (please see page 7 under arguments and remarks).
(i)	(Response) The amended claim 1 (and similarly the other independent claims) calls for “receiving Medium Access Control (MAC) control element (CE) message including an indication of an active TCI state to be updated …”. Nowhere in the respective independent claims calls for updating QCL reference for an active TCI state directly via a MAC-CE message without involving a DCI message as argued by applicant. Examiner agrees with applicant that the cited portions of John (specifically paragraph [0071]) discloses receiving a DCI message via a MAC-CE in a PDCCH and in a PDSCH. In other words, said subset of the set of TCI states to update are received in a DCI which is transmitted in a MAC-CE in a PDCCH and a PDSCH (i.e. said control message, DCI, could be indirectly received via a MAC-CE in a PDCCH and a PDSCH). Therefore, since the limitation(s) as argued above for independent claim 1 (i.e. limitation(s) of “receiving Medium Access Control (MAC) control element (CE) message including an indication of an active TCI state to be updated …”) could encompass both direct and indirect reception of said MAC CE message, the cited portion(s) of John still addresses the limitation(s). Furthermore, other sections of the prior art suggest directly receiving said MAC-CE to update the TCI states used to indicate the QCL relationships between antenna ports to a UE (please see paragraph [0037]); however, this prior art suggests such transmission (i.e. directly receiving via MAC-CE) does not consider frequency change in channel conditions in a wireless communications system and thus updating said TCI states may be slow (e.g. static), please see paragraph [0037]). Thus, the idea of receiving MAC CE message containing update to the TCI states used to indicate QCL relationships between antenna ports and a UE is taught by this prior art.

(ii)	Applicant also argues that in John the DCI message does not suggest indicating “an active TCI state to be updated” (please see page 7 under arguments and remarks).
(ii)	(Response) According to claim 1 (as well as the other independent claims), said “active TCI state” as recited are simply TCI states to be updated and are indicated by a control message (i.e. a MAC CE). Referring to paragraph [0061] of John (now included in the rejection(s) below), said DCI message may include a TCI state index 220 for identifying the number of TCI states that may be updated dynamically. As shown in figure 2, the DCI message 210 representing the TCI state update information 215 indicates the TCI state index 220 (i.e. the number of TCI states to update) as well as the corresponding reference signal index 225. Thus, said information contained in the TCI state index 220 are active TCI states since the reference signal index 225 identifies the corresponding updated set of reference signals associated with the TCI state being updated and/or an updated set of QCL parameters associated with each of the reference signals (please see paragraph [0062] of John).

(iii)	Applicant argues that John fails to suggest or consider DCI message identifying “one of the plurality of candidate TCI states” (please see pages 7-8 under arguments and remarks).
(iii)	(Response) Claim 1 (and similarly the other independent claims) refers to said “one of the plurality of candidate TCI states” as “including the at least one reference signal to be used as an updated QCL reference for the indicated active TCI state”. In other words, said plurality of candidate TCI states represents at least a reference signal to be used as an updated QCL reference for updating said “active TCI state”. For convenience, below is the relied upon paragraph for address above-argued limitation(s):
[0062] The TCI state update 215 may also include a reference signal index 225 that identifies an updated set of reference signals associated with the TCI state being updated and/or an updated set of QCL parameters associated with each of the reference signals (e.g., delay spread, Doppler shift). In one example, base station 105-a may transmit the TCI state update 215 using additional bits available in a DCI message (e.g., an uplink or a downlink grant). In another example, base station 105-a may transmit the TCI state update 215 in a dedicated DCI message 210 (e.g., dedicated for transmitting TCI state updates). Once UE 115-a receives the TCI state update 215, UE 115-a may activate the update by updating a table (e.g., a table available to the UE 115-a) that indicates a mapping between TCI states and QCL relationships between antenna ports used for communication with base station 105-a. In particular, UE 115-a may update the table such that the updated TCI states correspond to the updated QCL relationships indicated by the TCI state update 215.

	As indicated from above, said “reference signal index 225” equated as said “TCI state identifier” represents an updated set of reference signals and a mapping/association with the TCI state being updated (i.e. active TCI state) and/or an updated set of QCL parameters associated with each of the reference signals. Thus, the cited portion(s) of John clearly addresses the above limitation(s).

(iv)	Applicant argues that NPL fails to cure the deficiencies of John especially since the purpose of the MAC CE message disclosed in NPL is different from what is claimed in independent claim 1 (please see pages 8-9 under arguments and remarks).
(iv)	(Response) As explained earlier in section(s) (i)-(iii) John still addresses all the above-argued limitation(s). Furthermore, the purpose of incorporating said NPL was to address deficiency in John (i.e. the inability to clearly address the limitation of receiving an RRC message indicating each of the plurality of candidate TCI states includes a TCI state identifier). Thus, the combination of John and NPL addresses all the limitation(s) in the respective independent and dependent claims. 
Response to Amendments
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 33 and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the control message" in line 11 (i.e. last line).  There is insufficient antecedent basis for this limitation in the claim and it is therefore suggested to amend as “a control message” or define “control message” earlier in the claim.
The respective dependent claims are also rejected under 35 U.S.C. 112(b) since they are dependent on claim 33.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5-7, 9-12, 14, 16-18, 20, 33, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson (US PG Pub. No. 2019/0115955), hereinafter referred to as John in view of NPL (Titled: “On Beam Indication” by Samsung, 3GPP draft, R1-1717627).
	As per claim 1:
John teaches a method performed by a wireless device (see paragraph [0007], teaches a method for wireless communication at a UE), the method comprising:
obtaining a radio resource control (RRC) message (see Figure 4, step 405, paragraph [0071], the base station 105-b may transmit to the UE 115-b RRC signaling) including a plurality of candidate Transmission Configuration Indicator (TCI) states (see paragraph [0071], the RRC signaling contains an indication of a set of TCI states), … and at least one reference signal for quasi co-location (QCL) reference (see paragraph [0071], the set of TCI states indicate QCL relationships between antenna ports used for communicating with UE 115-b. Paragraph [0024] explicitly states “…the TCI state may be associated with one or more reference signals, and the antenna ports used to transmit the one or more reference signals may be quasi co-located with antenna ports used to transmit control information to the UE in the TTI”);
receiving (see Figure 4, step 415 and paragraph [0072], the UE 115-b may receive DCI from the base station 105-b) a Medium Access Control (MAC) control element (CE) message including an indication of an active TCI state to be updated (see paragraph [0071], discloses said DCI may be transmitted in MAC-CE in a PDCCH and in a PDSCH. Paragraph [0061], discloses said DCI 210 may include a TCI state index 220 (construed as said indication) for indicating a certain number of bits corresponding to the number of TCI states that may be updated dynamically) and the TCI state identifier of one of the plurality of candidate TCI states including the at least one reference signal to be used as an updated QCL reference for the indicated active TCI state (see Figure 2, paragraph [0062], discloses the DCI 210 may also include a reference signal index 225 (construed as said TCI state identifier) that identifies an updated set of reference signals associated with the TCI state being updated and/or an updated set of QCL parameters associated with each of the reference signals);
and updating the QCL reference for the indicated active TCI state to a reference signal included in the identified candidate TCI state (see paragraph [0062], discloses once the UE receives DCI message including the TCI state update, the UE may activate the update by updating a table (e.g. table available to the UE) that indicates a mapping between the TCI states and the QCL relationships between antenna ports used for communication with base station).
Even though John teaches the base station sending RRC indicating a set of TCI states (please see paragraph [0071]), the prior art is silent to teach said RRC message indicating … wherein each of the plurality of candidate TCI states includes a TCI state identifier as claimed.
NPL teaches … wherein each of the plurality of candidate TCI states includes a TCI state identifier (see page 1 under “1 Introduction”, pages 2-4 under “Downlink beam indication”, “2.1 Configuration of QCL reference”, “2.2 Details of step 1 (RRC configuration)” and table 1, discloses the UE may receive RRC signaling which is an explicit signaling of DL RS(s) ID and corresponding TCI state. For example, a maximum of M=16 TCI states can be RRC configured and for associating each TCI state to either NZP CSI-RS or SSB. Note: Examiner is reading said DL RS(s) ID as an example of TCI state ID since the RRC signaling provides an association between each TCI state and the DL RS ID).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DL RS ID/DL RS index(es) (as disclosed in NPL) into John since each ID/index is a reference to a corresponding TCI state and also for the purpose of providing QCL reference for either PDSCH or PDCCH (please see page 2 under “2 Downlink beam indication” of NPL).
As per claim 3:
John in view of NPL teaches the method of claim 1, wherein a downlink control information (DCI) message indicates one of a plurality of active TCI states to be used for QCL reference (John, see paragraph [0061], the DCI message contains TCI state index 220 that identifies a number of stated that may be updated dynamically. Each of the TCI state is associated with updated set of QCL parameters associated with reference signals, please see paragraph [0062]).
As per claim 5:
John in view of NPL teaches the method of claim 1, wherein the reference signal is one of a plurality of candidate reference signals for the identified candidate TCI state (John, see paragraph [0036], discloses each TCI state may be associated with a set of reference signals and further the TCI state may indicate a QCL relationship between antenna ports used to transmit the set of reference signals).
As per claim 6:
John in view of NPL teaches the method of claim 1, wherein the MAC CE message includes updated QCL references for a plurality of active TCI states (John, see paragraph [0062], discloses the reference signal index 225 within the DCI identifies an updated set of reference signals associated with the TCI state being updated and/or an updated set of QCI set of parameters associated with each of the reference signals).
As per claim 7:
John in view of NPL teaches the method of claim 1, further comprising, performing at least one radio measurement (John, see paragraph [0056], the UE 115 may use the reference signals associated with the TCI state to perform channel estimation for demodulating data or control information received from the base station 105. For example, the UE 115 may determine delay spread, Doppler shift, etc.).
As per claim 9:
John in view of NPL teaches the method of claim 1 further comprising, using at least one of a transmission and reception beam associated with the reference signal to be used as the updated QCL reference (John, see paragraph [0064], discloses the UE may refrain from transmitting an indication to the base station if the TCI states being updated are used to indicate QCL relationships between antenna ports used to transmit reference signals and antenna ports used to transmit data (i.e. the TCI states are associated with a data beam)).
As per claim 10:
John in view of NPL teaches the method of claim 1, wherein the RRC message is received from a network node (John, paragraph [0071], the UE receives the RRC signaling from the base station).
As per claim 11:
John in view of NPL teaches the method of claim 1, wherein the MAC CE message is received from a network node (John, see paragraph [0071], the UE receives DCI from the base station).
As per claim 12:
John teaches a wireless device comprising a radio interface and processing circuitry (see Figure 8, device 805 comprising antenna 840 coupled to transceiver 835 and processor 820)
configured to:
obtain a radio resource control (RRC) message (see Figure 4, step 405, paragraph [0071], the base station 105-b may transmit to the UE 115-b RRC signaling) including a plurality of candidate Transmission Configuration Indicator (TCI) states (see paragraph [0071], the RRC signaling contains an indication of a set of TCI states), … and at least one reference signal for quasi co-location (QCL) reference (see paragraph [0071], the set of TCI states indicate QCL relationships between antenna ports used for communicating with UE 115-b. Paragraph [0024] explicitly states “…the TCI state may be associated with one or more reference signals, and the antenna ports used to transmit the one or more reference signals may be quasi co-located with antenna ports used to transmit control information to the UE in the TTI”);
receive (see Figure 4, step 415 and paragraph [0072], the UE 115-b may receive DCI from the base station 105-b) a Medium Access Control (MAC) control element (CE) message including an indication of an active TCI state to be updated (see Figure 2, paragraph [0071], discloses said DCI may be transmitted in MAC-CE in a PDCCH and in a PDSCH. Paragraph [0061], discloses said DCI 210 may include a TCI state index 220 (construed as said indication) for indicating a certain number of bits corresponding to the number of TCI states that may be updated dynamically) and the TCI state identifier of one of the plurality of candidate TCI states including the at least one reference signal to be used as an updated QCL reference for the indicated active TCI state (see Figure 2, paragraph [0062], discloses the DCI 210 may also include a reference signal index 225 (construed as said TCI state identifier) that identifies an updated set of reference signals associated with the TCI state being updated and/or an updated set of QCL parameters associated with each of the reference signals);
and update the QCL reference for the indicated active TCI state to a reference signal included in the identified candidate TCI state (see paragraph [0062], discloses once the UE receives DCI message including the TCI state update, the UE may activate the update by updating a table (e.g. table available to the UE) that indicates a mapping between the TCI states and the QCL relationships between antenna ports used for communication with base station).
Even though John teaches the base station sending RRC indicating a set of TCI states (please see paragraph [0071]), the prior art is silent to teach said RRC message indicating … wherein each of the plurality of candidate TCI states includes a TCI state identifier as claimed.
NPL teaches … wherein each of the plurality of candidate TCI states includes a TCI state identifier (see page 1 under “1 Introduction”, pages 2-4 under “Downlink beam indication”, “2.1 Configuration of QCL reference”, “2.2 Details of step 1 (RRC configuration)” and table 1, discloses the UE may receive RRC signaling which is an explicit signaling of DL RS(s) ID and corresponding TCI state. For example a maximum of M=16 TCI states can be RRC configured and for associating each TCI state to either NZP CSI-RS or SSB. Note: Examiner is reading said DL RS(s) ID as an example of TCI state ID since the RRC signaling provides an association between each TCI state and the DL RS ID).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DL RS ID/DL RS index(es) (as disclosed in NPL) into John since each ID/index is a reference to a corresponding TCI state and also for the purpose of providing QCL reference for either PDSCH or PDCCH (please see page 2 under “2 Downlink beam indication” of NPL).
Claim 14 is rejected in the same scope as claim 3.
Claim 16 is rejected in the same scope as claim 5.
Claim 17 is rejected in the same scope as claim 6.
Claim 18 is rejected in the same scope as claim 7.
Claim 20 is rejected in the same scope as claim 9.



As per claim 33:
John teaches a network node (see Figure 12, paragraph [0111], base station 1200) comprising a radio interface (see Figure 12, transceiver 1235) and processing circuitry (see Figure 12, processor 1220)
configured to:
transmit a radio resource control (RRC) message (see Figure 4, step 405, paragraph [0071], the base station 105-b may transmit to the UE 115-b RRC signaling) including a plurality of candidate Transmission Configuration Indicator (TCI) states (see paragraph [0071], the RRC signaling contains an indication of a set of TCI states), … and at least one reference signal for quasi co-location (QCL) reference (see paragraph [0071], the set of TCI states indicate QCL relationships between antenna ports used for communicating with UE 115-b. Paragraph [0024] explicitly states “…the TCI state may be associated with one or more reference signals, and the antenna ports used to transmit the one or more reference signals may be quasi co-located with antenna ports used to transmit control information to the UE in the TTI”);
generate a Medium Access Control (MAC) control element (CE) message (see paragraph [0105], discloses base station may transmit DCI to the UE that identifies the subset of the set of TCI states to update based on the determining) including an indication of an active TCI state to be updated (see paragraph [0071], discloses said DCI may be transmitted in MAC-CE in a PDCCH and in a PDSCH. Paragraph [0061], discloses said DCI 210 may include a TCI state index 220 (construed as said indication) for indicating a certain number of bits corresponding to the number of TCI states that may be updated dynamically) and the TCI state identifier of one of the plurality of candidate TCI states including the at least one reference signal to be used as an updated QCL reference for the indicated active TCI state (The DCI further includes a reference signal index 225 (construed as said TCI state identifier) that identifies a updated set of reference signals associated with the TCI being updated and/or an updated set of DCL parameters associated with each of the reference signals, see paragraph [0062]);
and transmit the control message (see Figure 4, step 415 and paragraph [0072], the UE 115-b may receive DCI from the base station 105-b).
Even though John teaches the base station sending RRC indicating a set of TCI states (please see paragraph [0071]), the prior art is silent to teach said RRC message indicating … wherein each of the plurality of candidate TCI states includes a TCI state identifier as claimed.
NPL teaches … wherein each of the plurality of candidate TCI states includes a TCI state identifier (see page 1 under “1 Introduction”, pages 2-4 under “Downlink beam indication”, “2.1 Configuration of QCL reference”, “2.2 Details of step 1 (RRC configuration)” and table 1, discloses the UE may receive RRC signaling which is an explicit signaling of DL RS(s) ID and corresponding TCI state. For example, a maximum of M=16 TCI states can be RRC configured and for associating each TCI state to either NZP CSI-RS or SSB. Note: Examiner is reading said DL RS(s) ID as an example of TCI state ID since the RRC signaling provides an association between each TCI state and the DL RS ID).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DL RS ID/DL RS index(es) (as disclosed in NPL) into John since each ID/index is a reference to a corresponding TCI state and also for the purpose of providing QCL reference for either PDSCH or PDCCH (please see page 2 under “2 Downlink beam indication” of NPL).
Claim 35 is rejected in the same scope as claim 3.
Claim 36 is rejected in the same scope as claim 4.
Claim 37 is rejected in the same scope as claim 5.
Claim 38 is rejected in the same scope as claim 6.
As per claim 39:
John in view of NPL teaches the network node of claim 33, further configured to determine that a QCL reference associated with at least one active TCI state should be updated (John, see paragraphs [0059], [0062], the base station may dynamically update TCI states as well as determining QCL relationships between antenna ports used for downlink communication between base station and the UE).
As per claim 40:
John in view of NPL teaches the network node of claim 39, wherein the MAC CE message is generated in response to determining that the QCL reference associated with the at least one active TCI state (John, see Figure 2, paragraphs [0056], [0062], discloses the base station may send a set of TCI states that identifies reference signals associated with the TCI state being updated and/or an updated set of QCL parameters associated with the reference signals in a DCI).

6.	Claims 8 and 19 are rejected under John in view of NPL and further in view of Kundargi (US PG Pub. No. 2019/0053072).
As per claim 8:
John in view of NPL teaches the method of claim 7 with the exception of:
further comprising, transmitting a radio measurement report to a network node.
Kundargi teaches further comprising, transmitting a radio measurement report to a network node (see paragraph [0049], discloses the UE may compute CSIs each time it performs beam measurement. The CSI computed is reported to the gNB).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement and report of specific CSIs in every beam instance by the UE to the gNB (as disclosed in Kundargi) into both John and NPL as a way of enabling the gNB in making final selection on the beam that the UE will be configured with for further data and control channel transmissions (please see paragraph [0049] of Kundargi).
Claim 19 is rejected in the same scope as claim 8.

7.	Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over John in view of NPL and further in view of Xi (US PG Pub. No. 2020/0288479).
As per claim 41:
John in view of NPL teaches the network node of claim 33 with the exception of:
further configured to receive at least one radio measurement report from a wireless device.
Xi teaches further configured to receive at least one radio measurement report from a wireless device further configured to receive at least one radio measurement report from a wireless device (see paragraphs [0125], [0185] discloses the WTRU may report beam measurements to the network).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of beam measurements by the UE to the network (as disclosed in Xi) into both John and NPL as a way of enabling the network to configure or active TCI state used by the network to achieve beam indication (please see paragraph [0185] of Xi). Therefore, performing beam measurements enables the network to update the spatial QCL (please see paragraph [0125] of Xi).
As per claim 42:
John in view of NPL and further in view of Xi teaches the network node of claim 41.
The combination of John and Xi fail to clearly teach further configured to determine that the QCL reference associated with at least one active TCI state should be updated in accordance with the radio measurement report.
Xi teaches further configured to determine that the QCL reference associated with at least one active TCI state should be updated in accordance with the radio measurement report (see paragraphs [0125], [0185], in response to receiving the measurement report from the WTRU, the network may update the spatial QCL of the transmitted CSI-RS resources through a reference such as TCI state index).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of beam measurements by the UE to the network (as disclosed in Xi) into both John and NPL as a way of enabling the network to configure or active TCI state used by the network to achieve beam indication (please see paragraph [0185] of Xi). Therefore, performing beam measurements enables the network to update the spatial QCL (please see paragraph [0125] of Xi).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474